Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the Pre-Appeal Conference held on May 4, 2022, the previous rejection has been withdrawn.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments presented in the Remarks to Pre-Appeal Brief Request for Review on pages 1-5 are persuasive. Thus, the rejection under Furstenburg has been withdrawn. 
Regarding claim 1, none of the prior art of record discloses or makes obvious an apparatus for rapidly characterizing a sample with infrared radiation on a submicron scale, namely the combination of: 
at least one spatial light manipulator configured to alter a distribution of collected probe light incident on the at least one detector, wherein the at least one detector signal is used to generate a signal indicative of an absorption of infrared radiation of at least a portion of the region of the infrared illuminated area; 
wherein the source of infrared radiation and the source of probe radiation are configured such that the infrared illuminated area can interact with a sample to affect the detected probe light, and wherein the at least one spatial light manipulator is configured to improve a figure of merit of the signal indicative of infrared absorption, in combination with the other claimed elements.
Regarding claim 16, none of the prior art of record specifies or makes obvious a method of operating a system for rapidly characterizing a sample with infrared radiation on a microscopic scale, namely the steps of: 
routing at least a portion of the collected probe light to at least one detector using a spatial light manipulator to alter a distribution of collected probe light incident on the at least one detector; and 
analyzing probe light detected by the at least one detector to generate a signal indicative of an infrared absorption of the region of the sample illuminated by the probe beam spot, wherein using the spatial light manipulator is configured to improve a figure of merit of the signal indicative of infrared absorption, in combination with the other claimed steps. 
Regarding claim 29, none of the prior art of record specifies or makes obvious an apparatus for rapidly characterizing a sample with infrared radiation on a submicron scale, namely:
at least one spatial light manipulator configure to direct at least a portion of the collected light to a detector, wherein the detector is configured to analyze the collected light to generate a signal indicative of an absorption of radiation of from the first source of radiation of at least a portion of the region of the first illuminated area and the at least one spatial light manipulator is configured to improve a detection sensitivity measurement of the signal indicative of absorption, in combination with the other claimed elements. 
Regarding claim 30, none of the prior art of record specifies or discloses an apparatus for rapidly characterizing a sample with infrared radiation on a submicron scale, namely:
a spatial light manipulator configured to alter a distribution of collected probe light incident on a detector configured to detect at least a portion of collected probe light,
wherein the source of infrared radiation and the source of probe radiation are configured such that the infrared illuminated area can interact with a sample to affect the detected probe light and the at least on e spatial light manipulator is configured to improve a detection sensitivity measurement of a signal generated by the detector, in combination with the other claimed elements. 
Although spatial light modulators for general optical detection is known (see Send, cited in a prior office action dated December 18, 2020), none of the prior art of record specifies the combination of the spatial light manipulator as claimed with the combination of elements/steps as recited in the above claims. Further, conventional photothermal infrared spectroscopy devices spatially manipulate the incident light and not the collected light before it reaches the detector. 
Further, references such as Fu discloses using a spatial light modulator to modulate the detected light but does not disclose using it for the probe beam but rather for the measurement beam (element 101).
The balance of claims are allowable for the above stated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896